Trumbull App. No. 2008-T-0061, 2009-Ohio-5059. Discretionary appeal accepted on Proposition of Law Nos. IV and V; cause held for the decisions in 2008-2502, State v. Bodyke, Huron App. Nos. H-07-040, H-07-041, and H-07-042, 2008-Ohio-6387; and 2008-0991 and 2008-0992, Chojnacki v. Cordray, Warren App. No. CA2008-03-040; and briefing schedule stayed.
Moyer, C.J., would also accept the appeal on Proposition of Law No. II.
Pfeifer and Lundberg Stratton, JJ., would accept the appeal on all Propositions of Law.
O’Connor, J., would accept the appeal on Proposition of Law Nos. Ill and IV only.
O’Donnell, J., dissents and would remand the cause to the court of appeals for a ruling on the certified conflict.
Lanzinger, J., not participating.